 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ALBERTO RIVERA,                        )   Case No. EDCV 14-1197 FMO(JC)
                                             )
12                         Petitioner,       )
                                             )   ORDER ACCEPTING FINDINGS,
13                   v.                      )   CONCLUSIONS, AND
                                             )   RECOMMENDATIONS OF
14                                           )   UNITED STATES MAGISTRATE
      MONTGOMERY, Warden,                    )   JUDGE
15                                           )
                                             )
16                         Respondent.       )
                                             )
17 ________________________________
18
         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the July 9, 2019 Report and Recommendation of United States
21
   Magistrate Judge (“Report and Recommendation”). The Court approves and
22
   accepts the Report and Recommendation.
23
         IT IS HEREBY ORDERED that petitioner’s Motion to Stay is denied
24
   without prejudice, the Petition is denied and this action is dismissed with prejudice
25
   and Judgment be entered accordingly.
26
   ///
27
   ///
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and respondent’s counsel.
 3        IT IS SO ORDERED.
 4
 5 DATED: September 12, 2019
 6
 7                                 _______________/s/______________________
 8                                 FERNANDO M. OLGUIN
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
